DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The term “invention” should not be used in line one of the Abstract.  On page 5, line 23, it is unclear what constitutes the actuation 18, and how it differs from the sensor technology 18 of page 6, line 12.  On page 2, line 14, it appears that “floor” should read --door--.  On page 5, line 27, it appears that “62” should read --42--.  On page 6, lines 13 and 14 and throughout the specification reference numeral 36 is used to designate different components.  On page 6, lines 18-20, it is unclear in what sense numeral 46 represents a closure unit in figs. 3C and 3D, and in what sense numeral 48 represents an E-box in figs. 3C and 3D.  On page 6, line 24, it is unclear in what sense numeral 14 in fig. 1 is a tongue.  On page 6, line 25, it is unclear what ramp 64 is being referred to.  On page 6, line 26, it is unclear what magnet 6 is being referred to in figs. 2 and 4.  On page 6, line 26, it is unclear what sensor 58 is being referred to.  On page 6, line 27, reference numerals 14 and 64 appear to be inaccurate.  On page 7, lines 5 and 7, it is unclear in what sense numeral 46 represents a closure unit in fig. 3D.  On page 8, line 13, should “hold” be replaced with --hole--?  On page 8, line 16, it appears that “12” should read --112--.  On page 8, line 20, should “1148” be replaced with --148--?  Applicant is required to closely review the written description and drawings and make all appropriate amendments to ensure that the reference numerals in the written description coincide with the numerals in the drawings.  
Appropriate correction is required.
The drawings are objected to because throughout the drawings, reference numerals are illegible.  In particular, in fig. 10 as well as in other figures, it is unclear, for example, whether the numeral refers to numeral “12” at the top of fig. 10, or “112”.   Corrected drawing sheets in compliance 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “evaluatable door contact” of claim 12, lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, lines 3-4, it is unclear what the difference is between the “evaluatable door contact” and the magnet or magnetic field sensor in the last line of claim 12.  In claim 12, lines 3 and 5, it is unclear what the difference is between the rotary latch and the locking tongue in claim 12, line 5.  In claim 13, lines 1-2, “wherein the rotary latch, through the sliding ramp, a recess is provided” appears to be grammatically incorrect and confusing as to what is being claimed.  Claim 13 appears to reclaim the subject matter of the last two lines of claim 12.  In claim 14, line 2, “the housing” is unclear, since it is not the housing of claim 12, line 7 of the sliding shoe that is being referred to, and it is unclear what housing is being referred to in claim 14, line 2. .  In claim 15, line 2, “the housing” is unclear, since it is not the housing of claim 12, line 7 of the sliding shoe that is being referred to, and it is unclear what housing is being referred to in claim 15, line 2.  In claim 15, line 2, what is the housing of the door frame?  
               It is noted that “mounted in a door” in claim 12, lines 5-6 and “supported by the door frame” in claim 12, line 6 are regarded as positively claiming a door and a door frame.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lopes 8,491,020 teaches a latch 3 and housing 9.  Pedroso et al 6,076,385 teaches a magnetic sensor 70.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 8, 2021